DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (2012/0297621) in view of JP 2014-40950 (JP ‘950).  Kuo et al discloses an exterior case (22) for a hot water unit used for accommodating a hot water device (10) for hot water production or hot water storage therein, wherein the exterior case includes an opening (137) to allow access to controlling elements.  Kuo et al does not particularly provide a teaching of the opening having a covering body attached to the exterior case over the opening, however Kuo et al does disclose that the exterior case is formed using a metal plate (110), and a paint layer (115) which is provided on at least one of an .

.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (2012/0297621) as modified by JP (2014-40950) as applied to claim 1 above, and further in view of Kawashima et al (6,807,729).  Kuo et al as modified by JP ‘950 discloses the applicants primary inventive concept, as stated above, including an exterior case for a water heater having openings for access to the electronics of the water heater and a cover plate for covering the openings, however does not specifically recite a marker for positioning when the components are pressed in the inkjet printing layer.  Kawashima et al teaches that it is known in the art to include a marker for positioning the metal plate when the pressing process is performed, is printed (SEE column 5, lines 8-15) and thus a person having ordinary skill in the art at the time the invention was made would have found it obvious to apply the teaching of Kawashima et al to the method of making an exterior case of Kuo et al as modified by JP ‘950 by having a marker as an aid in positioning the location of component parts prior to a pressing process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/           Primary Examiner, Art Unit 3762                                                                                                                                                                                             November 3, 2021